Judgment reversed on the facts and a new trial granted, without costs of this appeal to either party. Finding of fact No. 4 disapproved and reversed. Although we are of the opinion that the adultery of the defendant was proved by the preponderance of the evidence, the defense of condonation remains undetermined. On another trial condonation may be established to the satisfaction of the court. We, therefore, deem a new trial necessary. All concur. Present — Clark, Sears, Crouch, Taylor and Sawyer, JJ.